Name: Commission Regulation (EEC) No 1428/83 of 2 June 1983 applying in the Federal Republic of Germany and in France a special intervention measure for common wheat of bread-making quality at the end of the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/26 3 . 6 . 83Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1428/83 of 2 June 1983 applying in the Federal Republic of Germany and in France a special interven ­ tion measure for common wheat of bread-making quality at the end of the 1982/83 marketing year Whereas the conditions laid down in Commission Regulation (EEC) No 1629/77 will be satisfied at the end of the 1982/83 marketing year ; Whereas the proposed measure is designed to support the market in common wheat at the level of the reference price for the marketing year in question ; whereas that price is subject to nine monthly incre ­ ments , with the first such increment occurring on 1 September ; whereas, in order to ensure the effective ­ ness of the proposed measure and prevent the quanti ­ ties concerned from being delivered during the 1983/84 marketing year, a flat-rate daily subsidy should be paid in respect of the actual storage of the grain in June 1983 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas there is some concern , in relation to the reference price, about the market in common wheat of bread-making quality at the end of the marketing year in certain regions of the Federal Republic of Germany and of France ; whereas , in accordance with the provisions of Article 8 of Regulation (EEC) No 2727/75, special intervention measures should there ­ fore be applied in the regions in question at the end of the 1982/83 marketing year in the form of purchases of common wheat of minimum bread-making quality ; whereas such purchases should be limited to those required to provide support for the market in common wheat of bread-making quality at the level of the mini ­ mum-quality price in the regions where that level has not been reached or where market trends suggest that it may not be reached ; whereas quantitative and geographical restrictions should therefore be applied in respect of the proposed measure ; Whereas the conditions set out in Articles 1 and 2 of Council Regulation (EEC) No 2738 /75 of 29 October 1975 laying down general rules for intervention on the market in cereals (') should apply to such purchases ; Whereas , for determination of minimum bread ­ making quality, reference should be made to the provisions of Commission Regulation (EEC) No 2062/81 of 15 July 1981 laying down the method for determining the minimum bread-making quality of common wheat (4) and to Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality ('), as last amended by Regulation (EEC) No 1 837/82 (6) ; HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Articles 4 (3) and 5 of Regu ­ lation (EEC) No 1629 /77, the German and French intervention agencies shall , subject to the limits laid down in paragraph 2, purchase common wheat of minimum bread-making quality, as defined in Regula ­ tion (EEC) No 2062/81 , offered to them during June 1983 in the following regions of the Federal Republic of Germany and of France : (a) Federal Republic of Germany :  Schleswig-Holstein  Hessen  Niedersachsen  Rheinland-Pfalz  Nordrhein-Westfalen  Bayern (b) France :  Indre  Cher  NiÃ ¨vre  Yonne  Aube  Cote d'or (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . (') OJ No L 281 , 1 . 1 1 . 1975 , p. 49 . 0 OJ No L 201 , 22 . 7 . 1981 , p. 6 . ( 5) OJ No L 181 , 21 . 7 . 1977, p. 26 . (6 ) OJ No L 202, 9 . 7 . 1982, p. 28 . 3 . 6 . 83 Official Journal of the European Communities No L 145/27  Haute Marne  Marne  Oise  Aisne  Somme  Eure-et-Loir  Loiret  Loir-et-Cher  Seine-et-Marne 2. The quantity of common wheat of bread-making quality eligible for buying-in under this Regulation shall be limited to :  300 000 tonnes in the case of the Federal Republic of Germany,  400 000 tonnes in the case of France . 3 . The price payable shall be the reference price for the 1982/83 marketing year, plus nine monthly incre ­ ments, less 10,40 ECU per tonne . Delivery of the quantities offered must take place not later than 30 June 1983 . A daily subsidy of 0,082 ECU per tonne shall be paid from 1 June until the wheat is delivered or is taken over, as the case may be . The intervention agencies concerned shall allocate the quantities referred to above to the different regions concerned in the light of the situation on the market and the likely future prospects . They shall , moreover, ensure that equal access to the measure provided for in this Regulation is afforded to all those who may be concerned . 4. Purchases shall be made in the intervention centres for common wheat in the regions specified in paragraph 1 , under the conditions laid down in Articles 1 and 2 of Regulation (EEC) No 2738/75 . Article 2 The intervention agencies concerned shall , where necessary, adopt additional procedures and conditions for taking over the wheat, compatible with the pro ­ visions of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 June 1983 . For the Commission Poul DALSAGER Member of the Commission